Exhibit 10.1
 
 
 
 
AMENDED AND RESTATED
POST PROPERTIES, INC.
2003 INCENTIVE STOCK PLAN
 





--------------------------------------------------------------------------------



 



 
TABLE OF CONTENTS
 

                                      Page    
§ 1. BACKGROUND AND PURPOSE
    1  
§ 2. DEFINITIONS
    1         2 .1     Affiliate     1         2 .2     Board     1         2 .3
    Change Effective Date     1         2 .4     Change in Control     1        
2 .5     Code     2         2 .6     Committee     2         2 .7     Director  
  2         2 .8     Fair Market Value     2         2 .9     ISO     2        
2 .10     Key Employee     2         2 .11     1933 Act     2         2 .12    
1934 Act     2         2 .13     Non-ISO     2         2 .14     Option     2  
      2 .15     Option Certificate     2         2 .16     Option Price     2  
      2 .17     Parent     2         2 .18     Plan     2         2 .19     Post
    2         2 .20     Rule 16b-3     2         2 .21     SAR Value     2      
  2 .22     Stock     3         2 .23     Stock Grant     3         2 .24    
Stock Grant Certificate     3         2 .25     Stock Appreciation Right     3  
      2 .26     Stock Appreciation Right Certificate     3         2 .27    
Subsidiary     3         2 .28     Ten Percent Shareholder     3  
§ 3. SHARES RESERVED UNDER PLAN
    3         3 .1     Number of Shares     3         3 .2     Adjustment     3
        3 .3     Use of Proceeds     3  
§ 4. EFFECTIVE DATE
    3  
§ 5. COMMITTEE
    4  
§ 6. ELIGIBILITY AND GRANT CAPS
    4  
§ 7. OPTIONS
    4         7 .1     Committee Action     4         7 .2     $100,000 Limit  
  4         7 .3     Option Price     4         7 .4     Payment     4         7
.5     Exercise Period     5  





--------------------------------------------------------------------------------



 



                                      Page    
§ 8. STOCK APPRECIATION RIGHTS
    5         8 .1     Committee Action     5         8 .2     Terms and
Conditions     5         8 .3     Exercise     5  
§ 9. STOCK GRANTS
    6         9 .1     Committee Action     6         9 .2     Conditions     6
        9 .3     Dividends and Voting Rights     6         9 .4     Satisfaction
of Forfeiture Conditions     6         9 .5     Section 162(m)     7  
§ 10. NON-TRANSFERABILITY
    7  
§ 11. SECURITIES REGISTRATION
    8  
§ 12. LIFE OF PLAN
    8  
§ 13. ADJUSTMENT
    8         13 .1     Capital Structure     8         13 .2     Corporate
Transactions     8         13 .3     Fractional Shares     9  
§ 14. CHANGE IN CONTROL
    9  
§ 15. AMENDMENT OR TERMINATION
    9  
§ 16. MISCELLANEOUS
    9         16 .1     Shareholder Rights     9         16 .2     No Contract
of Employment     9         16 .3     Withholding     10         16 .4    
Construction     10         16 .5     Other Conditions     10         16 .6    
Rule 16b-3     10         16 .7     Provision for Income Taxes     10  



ii



--------------------------------------------------------------------------------



 



§ 1.
 
BACKGROUND AND PURPOSE
 
The purpose of this Plan is to promote the interest of Post by authorizing the
Committee to grant Options and Stock Appreciation Rights and to make Stock
Grants to Key Employees and Directors in order (1) to attract and retain Key
Employees and Directors, (2) to provide an additional incentive to each Key
Employee or Director to work to increase the value of Stock and (3) to provide
each Key Employee or Director with a stake in the future of Post which
corresponds to the stake of each of Post’s shareholders.
 
§ 2.
 
DEFINITIONS
 
2.1 Affiliate — means any organization (other than a Subsidiary) that would be
treated as under common control with Post under § 414(c) of the Code if
“50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.
 
2.2 Board — means the Board of Directors of Post.
 
2.3 Change Effective Date — means either the date which includes the “closing”
of the transaction which makes a Change in Control effective if the Change in
Control is made effective through a transaction which has a “closing” or the
date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.
 
2.4 Change in Control — means:
 
(a) a “change in control” of Post of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) of the Securities Exchange Act as in effect on the effective
date of this Plan under § 4;
 
(b) a “person” (as that term is used in 14(d)(2) of the Exchange Act) becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly
or indirectly of securities representing 45% or more of the combined voting
power for election of directors of the then outstanding securities of Post;
 
(c) the individuals who at the beginning of any period of two consecutive years
or less (starting on or after the effective date of this Plan under
§ 4) constitute Post’s Board cease for any reason during such period to
constitute at least a majority of Post’s Board, unless the election or
nomination for election of each new member of the Board was approved by vote of
at least two-thirds of the members of such Board then still in office who were
members of such Board at the beginning of such period;
 
(d) the shareholders of Post approve any reorganization, merger, consolidation
or share exchange as a result of which the common stock of Post shall be
changed, converted or exchanged into or for securities of another organization
(other than a merger with a Post Affiliate or a wholly-owned subsidiary of Post)
or any dissolution or liquidation of Post or any sale or the disposition of 50%
or more of the assets or business of Post; or
 
(e) the shareholders of Post approve any reorganization, merger, consolidation
or share exchange with another corporation unless (i) the persons who were the
beneficial owners of the outstanding shares of the common stock of Post
immediately before the consummation of such transaction beneficially own more
than 60% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (ii) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
§ 2.4(e)(i) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of Post common stock immediately
before the consummation of such transaction, provided (iii) the percentage
described in § 2.4(e)(i) of the beneficially owned shares of the successor or
survivor corporation and the number described in § 2.4(e)(ii) of the
beneficially owned shares of the successor or survivor corporation shall be
determined





--------------------------------------------------------------------------------



 



exclusively by reference to the shares of the successor or survivor corporation
which result from the beneficial ownership of shares of common stock of Post by
the persons described in § 2.4(e)(i) immediately before the consummation of such
transaction.
 
2.5 Code — means the Internal Revenue Code of 1986, as amended.
 
2.6 Committee — means the Executive Compensation and Management Development
Committee of the Board or, if all of the members of the Executive Compensation
and Management Development Committee do not come within the definition of a
“non-employee director” under Rule 16b-3 and an “outside director” under
§ 162(m) of the Code, a subcommittee of the Executive Compensation and
Management Development Committee which shall have at least 2 members, each of
whom shall come within the definition of a “non-employee director” under
Rule 16b-3 and an “outside director” under § 162(m) of the Code.
 
2.7 Director — means any member of the Board who is not an employee of Post or a
Parent or Subsidiary or affiliate (as such term is defined in Rule 405 of the
1933 Act) of Post.
 
2.8 Fair Market Value — means (1) the closing price on any date for a share of
Stock as reported by The Wall Street Journal or, if The Wall Street Journal no
longer reports such closing price, such closing price as reported by a newspaper
or trade journal selected by the Committee or, if no such closing price is
available on such date, (2) such closing price as so reported in accordance with
§ 2.8(1) for the immediately preceding business day, or, if no newspaper or
trade journal reports such closing price or if no such price quotation is
available, (3) the price which the Committee acting in good faith determines
through any reasonable valuation method that a share of Stock might change hands
between a willing buyer and a willing seller, neither being under any compulsion
to buy or to sell and both having reasonable knowledge of the relevant facts.
 
2.9 ISO — means an option granted under this Plan to purchase Stock which is
intended to satisfy the requirements of § 422 of the Code.
 
2.10 Key Employee — means an employee of Post or any Subsidiary or Parent or
Affiliate designated by the Committee who, in the judgment of the Committee
acting in its absolute discretion, is key directly or indirectly to the success
of Post.
 
2.11 1933 Act — means the Securities Act of 1933, as amended.
 
2.12 1934 Act — means the Securities Exchange Act of 1934, as amended.
 
2.13 Non-ISO — means an option granted under this Plan to purchase Stock which
is intended to fail to satisfy the requirements of § 422 of the Code.
 
2.14 Option — means an ISO or a Non-ISO which is granted under § 7.
 
2.15 Option Certificate — means the written document which sets forth the terms
and conditions of an Option granted under this Plan.
 
2.16 Option Price — means the price which shall be paid to purchase one share of
Stock upon the exercise of an Option granted under this Plan.
 
2.17 Parent — means any corporation which is a parent corporation (within the
meaning of § 424(e) of the Code) of Post.
 
2.18 Plan — means this Amended and Restated Post Properties, Inc. 2003 Incentive
Stock Plan as effective on October 16, 2008 and as amended from time to time
thereafter or, where the context requires, the Post Properties, Inc. 2003
Incentive Stock Plan as in effect before October 16, 2008.
 
2.19 Post — means Post Properties, Inc. and any successor to Post Properties,
Inc.
 
2.20 Rule 16b-3 — means the exemption under Rule 16b-3 to Section 16(b) of the
1934 Act or any successor to such rule.
 
2.21 SAR Value — means the value assigned by the Committee to a share of Stock
in connection with the grant of a Stock Appreciation Right under § 8.


2



--------------------------------------------------------------------------------



 



2.22 Stock — means the $0.01 par value common stock of Post.
 
2.23 Stock Grant — means Stock granted under § 9.
 
2.24 Stock Grant Certificate — means the written document which sets forth the
terms and conditions of a Stock Grant.
 
2.25 Stock Appreciation Right — means a right to receive the appreciation in a
share of Stock which is granted under § 8.
 
2.26 Stock Appreciation Right Certificate— means the written document which sets
forth the terms and conditions of a Stock Appreciation Right which is not
granted to a Key Employee as part of an Option.
 
2.27 Subsidiary — means a corporation which is a subsidiary corporation (within
the meaning of § 424(f) of the Code) of Post.
 
2.28 Ten Percent Shareholder — means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either Post, a
Subsidiary or Parent.
 
§ 3.
 
SHARES RESERVED UNDER PLAN
 
3.1 Number of Shares.  The number of shares of Stock reserved and available for
issuance under this Plan on or after October 16, 2008 shall (subject to
§ 13) equal the number of shares of Stock which were available for issuance
under the Plan as in effect on January 1, 2008 plus an additional
1,600,000 shares of Stock, all subject to adjustment pursuant to § 3.2. Such
shares of Stock shall be reserved to the extent that Post deems appropriate from
authorized but unissued shares of Stock, from shares of Stock which have been
reacquired by Post and any other shares of Stock which are held as treasury
shares by Post.
 
3.2 Adjustment  The total number of shares of Stock reserved and available for
issuance under § 3.1 shall be reduced (1) by 2.7 shares for each share of Stock
issued on or after January 1, 2008 pursuant to a Stock Grant, (2) by one share
for each share of Stock issued on or after January 1, 2008 pursuant to the
exercise of an Option and (3) by one share of Stock for each share of Stock with
respect to which a Key Employee’s or Director’s right to appreciation under a
Stock Appreciation Right is based if such appreciation is paid through the
issuance of any shares of Stock on or after January 1, 2008 under this Plan
(rather than by one share for each share of Stock issued to effect such
payment); provided, however, if a share of Stock issued on or after January 1,
2008 pursuant to a Stock Grant is forfeited, the number of shares of Stock
available for issuance under this Plan on and after January 1, 2008 shall be
increased by 2.7 shares for each forfeited share of Stock issued pursuant to
such Stock Grant. Finally, any shares of Stock used on or after January 1, 2008
to satisfy a tax withholding obligation shall be treated as issued and shall
reduce the number of shares available for issuance under this Plan pursuant to
this § 3.2 based on whether the withholding relates to a Stock Grant, an Option
or a Stock Appreciation Right.
 
3.3 Use of Proceeds.  The proceeds which Post receives from the sale of any
shares of Stock under this Plan shall be used for general corporate purposes and
shall be added to the general funds of Post.
 
§ 4.
 
EFFECTIVE DATE
 
This Plan as amended and restated shall be effective as of October 16, 2008 if
the shareholders of Post approve the amendment and restatement of this Plan at
Post’s annual meeting on October 16, 2008. If the shareholders of Post fail to
approve such amendment and restatement at such annual meeting, this Plan as in
effect on October 15, 2008 shall remain in full force and effect.


3



--------------------------------------------------------------------------------



 



§ 5.
 
COMMITTEE
 
This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on Post,
on each affected Key Employee or Director and on each other person directly or
indirectly affected by such action.
 
§ 6.
 
ELIGIBILITY AND GRANT CAPS
 
Only Key Employees who are employed by Post or a Subsidiary or Parent shall be
eligible for the grant of ISOs under this Plan. All Key Employees and Directors
shall be eligible for the grant of Non-ISOs and Stock Appreciation Rights and
for Stock Grants under this Plan. However, no Key Employee in any calendar year
shall be granted an Option to purchase (subject to § 13) more than
500,000 shares of Stock or a Stock Appreciation Right based on the appreciation
with respect to (subject to § 13) more than 500,000 shares of stock unless such
grant is made in connection with the initial employment of an individual or the
Committee in its discretion determines that exceeding such grant caps is in
Post’s best interest. Finally, no more than 500,000 shares of Stock (subject to
§ 13) shall be issued pursuant to a Stock Grant made to any Key Employee in any
calendar year unless such grant is made in connection with the initial
employment of an individual or the Committee in its discretion determines that
exceeding such grant cap is in Post’s best interest.
 
§ 7.
 
OPTIONS
 
7.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to grant Options to Key Employees and to Directors under this
Plan from time to time to purchase shares of Stock, but the Committee shall not
have the right to reprice, replace, regrant through a cancellation or otherwise
modify or make a cash payment with respect to any outstanding Options (except in
connection with an event described in § 13) without the approval of Post’s
shareholders if the effect of such action would be to directly or indirectly
reduce the Option Price under any such outstanding Options. Each grant of an
Option to a Key Employee or Director shall be evidenced by an Option
Certificate, and each Option Certificate shall set forth whether the Option is
an ISO or a Non-ISO and shall set forth such other terms and conditions of such
grant as the Committee acting in its absolute discretion deems consistent with
the terms of this Plan; however, if the Committee grants an ISO and a Non-ISO to
a Key Employee on the same date, the right of the Key Employee to exercise the
ISO shall not be conditioned on his or her failure to exercise the Non-ISO.
 
7.2 $100,000 Limit.  No Option shall be treated as an ISO to the extent that the
aggregate Fair Market Value of the Stock subject to the Option which would first
become exercisable in any calendar year exceeds $100,000. Any such excess shall
instead automatically be treated as a Non-ISO. The Committee shall interpret and
administer the ISO limitation set forth in this § 7.2 in accordance with
§ 422(d) of the Code, and the Committee shall treat this § 7.2 as in effect only
for those periods for which § 422(d) of the Code is in effect.
 
7.3 Option Price.  The Option Price for each share of Stock subject to an Option
shall be no less than the Fair Market Value of a share of Stock on the date the
Option is granted; provided, however, if the Option is an ISO granted to a Key
Employee who is a Ten Percent Shareholder, the Option Price for each share of
Stock subject to such ISO shall be no less than 110% of the Fair Market Value of
a share of Stock on the date such ISO is granted.
 
7.4 Payment.  The Option Price shall be payable in full upon the exercise of any
Option, and at the discretion of the Committee an Option Certificate can provide
for the payment of the Option Price either in cash, by check or in Stock which
is acceptable to the Committee or in any combination of cash, check and such
Stock. The Option Price in addition may be paid through any cashless exercise
procedure which is acceptable to the Committee or its


4



--------------------------------------------------------------------------------



 



delegate. Any payment made in Stock shall be treated as equal to the Fair Market
Value of such Stock on the date the certificate for such Stock (or proper
evidence of such certificate) is presented to the Committee or its delegate in
such form as acceptable to the Committee.
 
7.5 Exercise Period.  Each Option granted under this Plan shall be exercisable
in whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the earlier of
 

  (1)  the date which is the fifth anniversary of the date the Option is
granted, if the Option is an ISO and the Key Employee is a Ten Percent
Shareholder on the date the Option is granted, or     (2)  the date which is the
tenth anniversary of the date the Option is granted, if the Option is (a) a
Non-ISO or (b) an ISO which is granted to a Key Employee who is not a Ten
Percent Shareholder on the date the Option is granted.

 
An Option Certificate may provide for the exercise of an Option after the
employment of a Key Employee or a Director’s status as such has terminated for
any reason whatsoever, including death or disability.
 
§ 8.
 
STOCK APPRECIATION RIGHTS
 
8.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to grant Stock Appreciation Rights to Key Employees and to
Directors under this Plan from time to time, and each Stock Appreciation Right
grant shall be evidenced by a Stock Appreciation Right Certificate or, if such
Stock Appreciation Right is granted as part of an Option, shall be evidenced by
the Option Certificate for the related Option. However, the Committee shall not
have the right to reprice, replace, regrant through a cancellation or otherwise
modify or make a cash payment with respect to the SAR Value for any outstanding
Stock Appreciation Right grant (except in connection with an event described in
§ 13) without the approval of Post’s shareholders if the effect of such action
would be to directly or indirectly reduce the SAR Value under any such
outstanding Stock Appreciation Right grant
 
8.2 Terms and Conditions.
 
(a) Stock Appreciation Right Certificate.  If a Stock Appreciation Right is
evidenced by a Stock Appreciation Right Certificate, such certificate shall set
forth the number of shares of Stock on which the Key Employee’s or Director’s
right to appreciation shall be based and the SAR Value of each share of Stock.
Such SAR Value shall be no less than the Fair Market Value of a share of Stock
on the date that the Stock Appreciation Right is granted. The Stock Appreciation
Right Certificate shall set forth such other terms and conditions for the
exercise of the Stock Appreciation Right as the Committee deems appropriate
under the circumstances, but no Stock Appreciation Right Certificate shall make
a Stock Appreciation Right exercisable on or after the date which is the tenth
anniversary of the date such Stock Appreciation Right is granted.
 
(b) Option Certificate.  If a Stock Appreciation Right is evidenced by an Option
Certificate, the number of shares of Stock on which the Key Employee’s or
Director’s right to appreciation shall be based shall be the same as the number
of shares of Stock subject to the related Option and the SAR Value for each such
share of Stock shall be no less than the Option Price under the related Option.
Each such Option Certificate shall provide that the exercise of the Stock
Appreciation Right with respect to any share of Stock shall cancel the Key
Employee’s or Director’s right to exercise his or her Option with respect to
such share and, conversely, that the exercise of the Option with respect to any
share of Stock shall cancel the Key Employee’s or Director’s right to exercise
his or her Stock Appreciation Right with respect to such share. A Stock
Appreciation Right which is granted as part of an Option shall be exercisable
only while the related Option is exercisable. The Option Certificate shall set
forth such other terms and conditions for the exercise of the Stock Appreciation
Right as the Committee deems appropriate under the circumstances.
 
8.3 Exercise.  A Stock Appreciation Right shall be exercisable only when the
Fair Market Value of a share of Stock on which the right to appreciation is
based exceeds the SAR Value for such share, and the payment due on exercise
shall be based on such excess with respect to the number of shares of Stock to
which the exercise relates. A


5



--------------------------------------------------------------------------------



 



Key Employee or Director upon the exercise of his or her Stock Appreciation
Right shall receive a payment from Post in cash or in Stock issued under this
Plan, or in a combination of cash and Stock, and the number of shares of Stock
issued shall be based on the Fair Market Value of a share of Stock on the date
the Stock Appreciation Right is exercised. The Committee acting in its absolute
discretion shall have the right to determine the form and time of any payment
under this § 8.3.
 
§ 9.
 
STOCK GRANTS
 
9.1 Committee Action.  The Committee acting in its absolute discretion shall
have the right to make Stock Grants to Key Employees and to Directors. Each
Stock Grant shall be evidenced by a Stock Grant Certificate, and each Stock
Grant Certificate shall set forth the conditions, if any, under which Stock will
be issued under the Stock Grant and the conditions under which the Key
Employee’s or Director’s interest in any Stock which has been issued will become
non-forfeitable.
 
9.2 Conditions.
 
(a) Conditions to Issuance of Stock.  The Committee acting in its absolute
discretion may make the issuance of Stock under a Stock Grant subject to the
satisfaction of one, or more than one, condition which the Committee deems
appropriate under the circumstances for Key Employees or Directors generally or
for a Key Employee or a Director in particular, and the related Stock Grant
Certificate shall set forth each such condition and the deadline for satisfying
each such condition. Stock subject to a Stock Grant shall be issued in the name
of a Key Employee or Director only after each such condition, if any, has been
timely satisfied, and any Stock which is so issued shall be held by Post pending
the satisfaction of the forfeiture conditions, if any, under § 9.2(b) for the
related Stock Grant.
 
(b) Forfeiture Conditions.  The Committee acting in its absolute discretion may
make Stock issued in the name of a Key Employee or Director subject to one, or
more than one, objective employment, performance or other forfeiture condition
that the Committee acting in its absolute discretion deems appropriate under the
circumstances for Key Employees or Directors generally or for a Key Employee or
a Director in particular, and the related Stock Grant Certificate shall set
forth each such forfeiture condition, if any, and the deadline, if any, for
satisfying each such forfeiture condition. A Key Employee’s or a Director’s
non-forfeitable interest in the shares of Stock underlying a Stock Grant shall
depend on the extent to which he or she timely satisfies each such condition.
Each share of Stock underlying a Stock Grant shall be unavailable under § 3
after such grant is effective unless such share thereafter is forfeited as a
result of a failure to timely satisfy a forfeiture condition, in which event
such share of Stock shall again become available under § 3 as of the date of
such forfeiture.
 
9.3 Dividends and Voting Rights.  If a cash dividend is paid on a share of Stock
after such Stock has been issued under a Stock Grant but before the first date
that a Key Employee’s or a Director’s interest in such Stock (1) is forfeited
completely or (2) becomes completely non-forfeitable, Post shall pay such cash
dividend directly to such Key Employee or Director. If a Stock dividend is paid
on such a share of Stock during such period, such Stock dividend shall be
treated as part of the related Stock Grant, and a Key Employee’s or a Director’s
interest in such Stock dividend shall be forfeited or shall become
non-forfeitable at the same time as the Stock with respect to which the Stock
dividend was paid is forfeited or becomes non-forfeitable. The disposition of
each other form of dividend which is declared on such a share of Stock during
such period shall be made in accordance with such rules as the Committee shall
adopt with respect to each such dividend. A Key Employee or a Director also
shall have the right to vote the Stock issued under his or her Stock Grant
during such period.
 
9.4 Satisfaction of Forfeiture Conditions.  A share of Stock shall cease to be
subject to the conditions, if any, of a Stock Grant at such time as a Key
Employee’s or a Director’s interest in such Stock becomes non-forfeitable under
this Plan, and such share (whether in paper form or direct registration form)
shall be transferred to the Key Employee or Director as soon as practicable
thereafter.


6



--------------------------------------------------------------------------------



 



9.5 Section 162(m).
 
(a) General. The Committee shall (where the Committee under the circumstances
deems in Post’s best interest) either (1) make Stock Grants to Key Employees
subject to at least one condition related to one, or more than one, performance
goal based on the performance goals described in § 9.5(b) which seems likely to
result in the Stock Grant qualifying as “performance-based compensation” under
§ 162(m) of the Code or (2) make Stock Grants to Key Employees under such other
circumstances as the Committee deems likely to result in an income tax deduction
for Post with respect to such Stock Grant. A performance goal may be set in any
manner determined by the Committee, including looking to achievement on an
absolute or relative basis in relation to peer groups or indexes, and no change
may be made to a performance goal after the goal has been set.
 
(b) Performance Goals. A performance goal is described in this § 9.5(b) if such
goal relates to (1) Post’s return on capital costs or increases in return on
capital costs, (2) Post’s total earnings or the growth in such earnings,
(3) Post’s consolidated earnings or the growth in such earnings, (4) Post’s
earnings per share or the growth in such earnings, (5) Post’s net earnings or
the growth in such earnings, (6) Post’s earnings before interest expense, taxes,
depreciation, amortization and other non-cash items or the growth in such
earnings, (7) Post’s earnings before interest and taxes or the growth in such
earnings, (8) Post’s consolidated net income or the growth in such income,
(9) the value of Post’s Stock or the growth in such value, (10) Post’s Stock
price or the growth in such price, (11) Post’s return on assets or the growth on
such return, (12) Post’s cash flow or the growth in such cash flow, (13) Post’s
total shareholder return or the growth in such return, (14) Post’s expenses or
the reduction of such expenses, (15) Post’s growth in rent or in units rented,
(16) Post’s overhead ratios or changes in such ratios, (17) Post’s funds from
operations or the growth in Post’s funds from operations, or (18) Post’s
economic value added or changes in such value added. The Committee may express
any goal in alternatives, such as including or excluding (a) any acquisitions or
dispositions, restructurings, discontinued operations, extraordinary items, and
other unusual or non-recurring charges, (b) any event either not directly
related to the operations of Post or not within the reasonable control of Post’s
management, or (c) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles.
 
(c) Determinations. When the Committee determines whether a performance goal has
been satisfied for any period, the Committee where the Committee deems
appropriate may make such determination using any of the alternatives related to
such goal when the goal was set by the Committee. The Committee also may take
into account any other unusual or non-recurring items, including, without
limitation, the charges or costs associated with restructurings of Post,
discontinued operations, and the cumulative effects of accounting changes and,
further, may take into account any unusual or non-recurring events affecting
Post, changes in applicable tax laws or accounting principles or such other
factors as the Committee may determine reasonable and appropriate under the
circumstances (including, without limitation, any factors that could result in
Post paying non-deductible compensation to a Key Employee).
 
§ 10.
 
NON-TRANSFERABILITY
 
No Option, Stock Grant or Stock Appreciation Right shall (absent the Committee’s
consent) be transferable by a Key Employee or a Director other than by will or
by the laws of descent and distribution, and any Option or Stock Appreciation
Right shall (absent the Committee’s consent) be exercisable during a Key
Employee’s or Director’s lifetime only by the Key Employee or Director. The
person or persons to whom an Option or Stock Grant or Stock Appreciation Right
is transferred by will or by the laws of descent and distribution (or with the
Committee’s consent) thereafter shall be treated as the Key Employee or
Director.


7



--------------------------------------------------------------------------------



 



§ 11.
 
SECURITIES REGISTRATION
 
As a condition to the receipt of shares of Stock under this Plan, the Key
Employee or Director shall, if so requested by Post, agree to hold such shares
of Stock for investment and not with a view of resale or distribution to the
public and, if so requested by Post, shall deliver to Post a written statement
satisfactory to Post to that effect. Furthermore, if so requested by Post, the
Key Employee or Director shall make a written representation to Post that he or
she will not sell or offer for sale any of such Stock unless a registration
statement shall be in effect with respect to such Stock under the 1933 Act and
any applicable state securities law or he or she shall have furnished to Post an
opinion in form and substance satisfactory to Post of legal counsel satisfactory
to Post that such registration is not required. Certificates representing the
Stock transferred upon the exercise of an Option or Stock Appreciation Right or
upon the lapse of the forfeiture conditions, if any, on any Stock Grant may at
the discretion of Post bear a legend to the effect that such Stock has not been
registered under the 1933 Act or any applicable state securities law and that
such Stock cannot be sold or offered for sale in the absence of an effective
registration statement as to such Stock under the 1933 Act and any applicable
state securities law or an opinion in form and substance satisfactory to Post of
legal counsel satisfactory to Post that such registration is not required.
 
§ 12.
 
LIFE OF PLAN
 
No Option or Stock Appreciation Right shall be granted or Stock Grant made under
this Plan on or after the earlier of
 

  (1)  October 16, 2018, in which event this Plan otherwise thereafter shall
continue in effect until all outstanding Options and Stock Appreciation Rights
have been exercised in full or no longer are exercisable and all Stock issued
under any Stock Grants under this Plan have been forfeited or have become
non-forfeitable, or     (2)  the date on which all of the Stock reserved under
§ 3 has (as a result of the exercise of Options or Stock Appreciation Rights
granted under this Plan or the satisfaction of the forfeiture conditions, if
any, on Stock Grants) been issued or no longer is available for use under this
Plan, in which event this Plan also shall terminate on such date.

 
§ 13.
 
ADJUSTMENT
 
13.1 Capital Structure. The number, kind or class (or any combination thereof)
of shares of Stock reserved for issuance under § 3, the grant caps described in
§ 6, the number, kind or class (or any combination thereof) of shares of Stock
subject to outstanding Options and Stock Appreciation Rights granted under this
Plan and the Option Price of such Options and the SAR Value of such Stock
Appreciation Rights as well as the number, kind or class (or any combination
thereof) of shares of Stock subject to outstanding Stock Grants granted under
this Plan shall be adjusted by the Committee in an equitable manner (after
taking into account the requirements of § 409A of the Code) to reflect any
change in the capitalization of Post which is not part of a corporate
transaction described in § 424 of the Code, including, but not limited to, such
changes as stock dividends, large non-recurring cash dividends, rights
offerings, stock splits or spin offs, all without the approval of Post’s
shareholders unless such approval is required under applicable law or the rules
of the stock exchange on which shares of Stock are then traded.
 
13.2 Corporate Transactions. The Committee as part of any corporate transaction
described in § 424(a) of the Code shall adjust (in any manner which the
Committee in its discretion deems equitable and consistent with § 409A and
§ 424(a) of the Code) the number, kind or class (or any combination thereof) of
shares of Stock reserved under § 3 and the annual grant caps described in § 6
and, further, shall adjust (in any manner which the Committee in its discretion
deems equitable and consistent with § 409A and § 424(a) of the Code) the number,
kind or class (or any combination thereof) of shares of Stock subject to any
outstanding Stock Grants under this Plan and any related


8



--------------------------------------------------------------------------------



 



grant conditions and forfeiture conditions, and the number, kind or class (or
any combination thereof) of shares subject to outstanding Option and Stock
Appreciation Right grants previously made under this Plan and the related Option
Price and SAR Value for each such Option and Stock Appreciation Right, all
without the approval of Post’s shareholders unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are then traded. The Committee in addition shall have the right (in any manner
which the Committee in its discretion deems equitable and consistent with § 409A
and § 424(a) of the Code and without regard to the annual grant caps described
in § 6 of this Plan) to make any Stock Grants and Option and Stock Appreciation
Right grants to effect the assumption of, or the substitution for, stock grants
and option and stock appreciation right grants previously made by any other
corporation to the extent that a corporate transaction described in § 424(a) of
the Code calls for such substitution or assumption of such stock grants and
stock option and stock appreciation right grants.
 
13.3 Fractional Shares. If any adjustment under this § 13 would create a
fractional share of Stock or a right to acquire a fractional share of Stock,
such fractional share shall be disregarded and the number of shares of Stock
reserved under this Plan and the number subject to any Options or Stock
Appreciation Right grants and Stock Grants shall be the next lower number of
shares of Stock, rounding all fractions downward. An adjustment made under this
§ 13 by the Committee shall be conclusive and binding on all affected persons.
 
§ 14.
 
CHANGE IN CONTROL
 
If there is a Change in Control of Post, then as of the Change Effective Date
for such Change in Control any and all conditions to the exercise of all
outstanding Options and Stock Appreciation Rights on such date and any and all
outstanding issuance and forfeiture conditions on any Stock Grants on such date
automatically shall be deemed satisfied in full as of such Change Effective
Date, and the Board shall have the right (to the extent expressly required as
part of such transaction) to cancel such Options, Stock Appreciation Rights and
Stock Grants after providing each Key Employee and Director a reasonable period
to exercise his or her Options and Stock Appreciation Rights and to take such
other action as necessary or appropriate to receive the Stock subject to any
Stock Grants.
 
§ 15.
 
AMENDMENT OR TERMINATION
 
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (1) no amendment shall
be made absent the approval of the shareholders of Post to the extent such
approval is required under § 7.1 or § 8.1 or under applicable law or under the
rules and regulations of the stock exchange on which shares of Stock are
actively traded and (2) no amendment shall be made to § 14 on or after the date
of any Change in Control which might adversely affect any rights which otherwise
would vest on the related Change Effective Date. The Board also may suspend
granting Options or Stock Appreciation Rights or making Stock Grants under this
Plan at any time and may terminate this Plan at any time; provided, however, the
Board shall not have the right unilaterally to modify, amend or cancel any
Option or Stock Appreciation Right granted or Stock Grant made before such
suspension or termination unless (x) the Key Employee or Director consents in
writing to such modification, amendment or cancellation or (y) there is a
dissolution or liquidation of Post or a transaction described in § 13 or § 14.
 
§ 16.
 
MISCELLANEOUS
 
16.1 Shareholder Rights. No Key Employee or Director shall have any rights as a
shareholder of Post as a result of the grant of an Option or a Stock
Appreciation Right pending the actual delivery of the Stock subject to such
Option or Stock Appreciation Right to such Key Employee or Director. Subject to
§ 9.3, a Key Employee’s or a Director’s rights as a shareholder in the shares of
Stock underlying a Stock Grant which is effective shall be set forth in the
related Stock Grant Certificate.
 
16.2 No Contract of Employment. The grant of an Option or a Stock Appreciation
Right or a Stock Grant to a Key Employee or Director under this Plan shall not
constitute a contract of employment or a right to continue to


9



--------------------------------------------------------------------------------



 



serve on the Board and shall not confer on a Key Employee or Director any rights
upon his or her termination of employment or service in addition to those
rights, if any, expressly set forth in the related Option Certificate, Stock
Appreciation Right Certificate, or Stock Grant Certificate.
 
16.3 Withholding. Each Option, Stock Appreciation Right and Stock Grant shall be
made subject to the condition that the Key Employee or Director consents to
whatever action the Committee directs to satisfy the minimum statutory federal
and state tax withholding requirements, if any, which Post determines are
applicable to the exercise of such Option or Stock Appreciation Right or to the
satisfaction of any forfeiture conditions with respect to Stock subject to a
Stock Grant issued in the name of the Key Employee or Director. The Committee
also shall have the right to provide in an Option Certificate, Stock
Appreciation Right Certificate or a Stock Grant Certificate that a Key Employee
or Director may elect to satisfy such minimum statutory federal and state tax
withholding requirements through a reduction in the cash or the number of shares
of Stock actually transferred to him or to her under this Plan. No withholding
shall be effected under this Plan which exceeds the minimum statutory federal
and state withholding requirements.
 
16.4 Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated. This Plan shall be construed under the laws of
the State of Georgia. Finally, each term set forth in § 2 shall have the meaning
set forth opposite such term for purposes of this Plan and, for purposes of such
definitions, the singular shall include the plural and the plural shall include
the singular.
 
16.5 Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that a Key Employee or
Director (as a condition to the exercise of an Option or a Stock Appreciation
Right or the issuance of Stock subject to a Stock Grant) enter into any
agreement or make such representations prepared by Post, including (without
limitation) any agreement which restricts the transfer of Stock acquired
pursuant to the exercise of an Option or a Stock Appreciation Right or a Stock
Grant or provides for the repurchase of such Stock by Post.
 
16.6 Rule 16b-3. The Committee shall have the right to amend any Option, Stock
Grant or Stock Appreciation Right to withhold or otherwise restrict the transfer
of any Stock or cash under this Plan to a Key Employee or Director as the
Committee deems appropriate in order to satisfy any condition or requirement
under Rule 16b-3 to the extent Rule 16 of the 1934 Act might be applicable to
such grant or transfer.
 
16.7 Provision for Income Taxes. The Committee acting in its absolute discretion
shall have the power to authorize and direct Post to pay a cash bonus (or to
provide in the terms of a Stock Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate for Post to make such payment) to a Key
Employee or Director to pay all, or any portion of, his or her federal, state
and local income tax liability which the Committee deems attributable to his or
her exercise of an Option or Stock Appreciation Right or his or her interest in
the shares of Stock issued under his or her Stock Grant becoming non-forfeitable
and, further, to pay any such tax liability attributable to such cash bonus.
 
IN WITNESS WHEREOF, Post has caused its duly authorized officer to execute this
Plan to evidence its adoption of this Plan as amended and restated effective
October 16, 2008.
 
POST PROPERTIES, INC.
 

By: ­ ­
 

Date: ­ ­


10